DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/25/2019 and 9/4/2018. It is noted, however, that applicant has not filed a certified copy of the CN201821443725.8 and CN201910226222.8 applications as required by 37 CFR 1.55.
Noting the Decision of Petition dated 4/20/2022, Applicant’s petition for Retrieval of a Certified Copy of at least One Foreign Priority Application from the International Bureau of the World Intellectual Property Organization or, in the Alternative, for Acknowledgement that the Requirements of 37 CFR filed 1.55(h), filed November 23, 2021, has been dismissed for failing to include 1) a certified copy of the foreign application and 2) a showing of good and sufficient cause for delay. As of the date of this Action, certified copies of the foreign applications have still not been received. The examiner acknowledges the translation of the earlier of the two foreign applications, but this does not constitute a certified copy as required under 37 CFR 1.55. Referring to MPEP 215 II.
The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information. Certified copies include those retrieved by the Office in accordance with a priority document exchange program.

According to MPEP 216 (bold added for emphasis):
The only times during ex parte prosecution that the examiner considers the merits of an applicant’s claim of priority is when a reference is found with an effective date between the date of the foreign filing and the date of filing in the United States and when an interference situation is under consideration. If at the time of making an action the examiner has found such an intervening reference, the examiner simply rejects whatever claims may be considered unpatentable thereover, without paying any attention to the priority date (assuming the certified copy of the priority papers has not yet been filed). The applicant in reply may argue the rejection if it is of such a nature that it can be argued, or present the foreign papers for the purpose of overcoming the date of the reference.

Because the certified copies of the priority papers have not yet been filed, the examiner has repeated the previous prior art rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Fitting portions (e.g. claim 1) - recesses open on an inner side of the first rotator (paragraph 40)
Drive unit (e.g. claim 1) - a brake mechanism and fluid pressure cylinder (paragraph 58) or first and second fluid cylinders (paragraph 93).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN108972446, with reference to translation).
Claim 1: Liu et al. discloses an electrode disassembly device for detaching an electrode held on a distal end of a shank of a gun for spot welding, from the distal end of the shank (e.g. paragraphs 4-6), comprising a first rotator (31) having an axis of rotation located at a center of a detachment operation space (7), and including a plurality of fitting portions (311) at equal intervals around the axis of rotation (paragraph 30); a second rotator (41) configured to be rotatable with respect to the first rotator (paragraph 46) around the axis of rotation; a drive unit (cylinders 32 and 42) configured to rotate at least one of the first rotator and the second rotator (paragraphs 35-36); and a plurality of graspers (21) disposed at locations corresponding to the respective fitting portions (paragraph 30), and each supported on the second rotator (by shafts 212 in holes 411) pivotally and rotatably around a shaft (212) extending in a same direction as the axis of rotation (paragraph 30), the plurality of graspers each having a distal end portion including a pawl portion (213) , and a base portion (211) configured to be fitted into a corresponding fitting portion (paragraph 30), wherein upon setting in the detachment operation space (7) the electrode being held on the distal end of the shank of the gun for spot welding, when the drive unit drives to rotate the first rotator and the second rotator relative to one another in a first relative positional relationship to move the first rotator with respect to the second rotator in a clockwise direction about the axis of rotation, the fitting portions press the respective base portions in a tangential direction corresponding to the clockwise direction and thereby the graspers turn in the clockwise direction to cause the respective pawl portions to advance into the detachment operation space such that the pawl portions can contact the electrode (paragraph 35), and when the drive unit drives to rotate the first rotator and the second rotator relative to one another in a second relative positional relationship to move the first rotator with respect to the second rotator in a counterclockwise direction about the axis of rotation, the fitting portions press the respective base portions in a tangential direction corresponding to the counterclockwise direction and thereby the graspers turn in the counterclockwise direction to cause the respective pawl portions to advance into the detachment operation space such that the pawl portions can contact the electrode (paragraph 36). 
Claim 2: The first relative positional relationship and the second relative positional relationship are relative positional relationships in which positional relationships between the first rotator and the second rotator differ (as described in paragraphs 35-36, the use of piston 42 rotates the rotator 41 differently in each direction), and wherein the pawl portion includes one pawl portion (213) formed in the grasper, and is configured such that when the first rotator is rotated with respect to the second rotator in the clockwise direction about the axis of rotation to shift the first rotator from the first relative positional relationship to the second relative positional relationship, the graspers turn in the clockwise direction to cause the respective pawl portions to advance into the detachment operation space and then to retract from the detachment operation space, and when the first rotator is rotated with respect to the second rotator in the counterclockwise direction about the axis of rotation to shift the first rotator from the second relative positional relationship to the first relative positional relationship, the graspers turn in the counterclockwise direction to cause the respective pawl portions to advance into the detachment operation space and then to retract from the detachment operation space (this appears to be the functionality based on Fig. 3 and paragraphs 35-36).

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Liu et al. is considered the closest art of record, but fails to provide a drive unit comprising a combination of a first fluid pressure cylinder and a brake mechanism including a brake body movable along the axis of rotation and an urging means (interpreted under 112(f) as a coil spring or equivalent - see instant application, paragraph 59) configured to urge the brake body toward the second rotator.

Response to Arguments
Applicant's arguments filed 3/12/2022 have been fully considered but they are not persuasive. Applicant’s amendments merely correct informalities and matters of form as previously suggested by the examiner and do not substantially affect the scope of the claimed invention based on the examiner’s previous interpretation of the claims. Applicant otherwise relies on a translation of the foreign priority application to overcome the rejection. However, because the certified copies of the foreign applications have not been filed as of the date of this Office Action, the basic requirement for claiming foreign priority have not been met as confirmed by the Decision of Petition dated 4/20/2022. Thus, according to MPEP 216, the previous rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726